Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chinyere Uzoukwu appeals the district court’s order denying her postjudgment motion for leave to file an amended complaint. We review a district court’s denial of a motion to amend a complaint for an abuse of discretion, Laber v. Harvey, 438 F.3d 404, 428 (4th Cir.2006) (en banc). We have reviewed the record and conclude that the district court did not abuse its discretion. Accordingly, we affirm the district court’s order. Uzoukwu, v. Prince George’s Cmty. Coll. Bd. of Trs., No. 8:12-cv-02199-JFM (D.Md. June 10, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.